Attachment to Advisory Action

The office action is in response to amendment filed on 8/23/21. The amendment after a final rejection has not been entered given that it introduces a new issue that would require further consideration and/or search. 

With respect to new issue, claim 1 introduces the following new limitation:
“c) at least one light-absorbing additive not contained in core-shell nanoparticles and
homogeneously dispersed in non-core-shell nanoparticles which are dispersed
in said allyl monomer or allyl oligomer”. This is in contrast to the earlier amended claim 1 filed on 5/24/21, which recited the limitation: “c) at least one light-absorbing additive homogeneously dispersed contained in nanoparticles which are dispersed in said allyl monomer or allyl oligomer”. The amendment dated 8/23/21 would require further search and/or consideration because the examiner was required to choose the best fit for the examined claims in the final office action.

In the interest of better enabling the Applicants to assess the patentability of their claims, the following advisory is given:
The amendment dated 8/23/21, if entered, would overcome the prior art rejections presented in the final action dated 6/23/21 and would require additional search and/or consideration. Examiner acknowledges Applicant's request that the provisional obviousness-type double patenting rejection be held in abeyance until an indication of allowable subject matter has been indicated. The rejections will be maintained until such time that Applicants address the obviousness-type double patenting rejection and the arguments are either persuasive or a 

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762